Citation Nr: 1020320	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-28 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right wrist tendon repair (major) (right wrist 
disability). 

2.  Entitlement to an initial compensable rating for scar 
residuals of excision of a ganglion cyst from the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to October 
2003.   

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Virginia.

This case was the subject of a Board remand dated in December 
2008. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2008 decision and remand, the Board returned 
the issues currently on appeal for the purpose of obtaining 
additional pertinent outstanding records of treatment, and 
then providing the Veteran a new VA examination of his 
service-connected left and right wrist disabilities.

In a February 2009 VA examination report, the examiner made 
reference to October 2008 EMG and nerve conduction velocity 
studies on both wrists performed at Emerald Coast Center for 
neurological disorders in Pensacola, Florida.  Additionally, 
the VA examination report indicates that the Veteran had 
undergone physical therapy of the right wrist for a period of 
10 months-it is not clear whether this refers to in-service 
or post-service physical therapy.  

It does not appear that the records of recent bilateral EMG 
and nerve conduction testing, or any associated records of 
private treatment, have been sought by the RO/AMC; nor was 
the Veteran requested to identify to VA any additional 
pertinent records of treatment subsequent to the Board's 
December 2008 remand of this matter but prior to the February 
2009 VA examination.  The only post-service records of 
treatment of the Veteran's left and right wrist disabilities 
associated with the claims file are from May 2004; there is 
also one additional letter from a private physician 
summarizing the Veteran's treatment as of September 2005.  
All outstanding relevant post-service treatment records 
should be sought and obtained by the RO and associated with 
the claims file.  See 38 C.F.R. § 5103A(a)-(c).  The 
treatment records sought in this initial rating appeal should 
date back to October 2003, the date of the Veteran's 
discharge from service.  

Only after all relevant treatment records have been received, 
a new VA examination must be conducted, so that the VA 
examination is a fully informed one as to the Veteran's 
medical history and level of disability, and to ensure 
compliance with the Board's February 2009 remand in this 
matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his left and 
right wrist disabilities during the period 
from October 2003 to the present.   

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

The records sought must include all relevant 
records from Gulf Coast Medical Arts not 
previously obtained, all relevant records of 
physical therapy, and all relevant records 
of treatment or diagnostic testing from 
Emerald Coast Center for neurological 
disorders in Pensacola, Florida.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

2.  After associating with the claims folder 
any pertinent outstanding records, schedule 
the Veteran for an appropriate VA 
examination to determine the nature, extent 
and severity of all of his orthopedic, 
neurologic and scar manifestations of his 
service-connected right and left wrist 
disabilities.   

The claims folder should be made available 
to and reviewed by the examiner.  

All indicated tests and studies should be 
performed.  

The examiner should express the findings of 
range of motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joints.  

The examiner should also comment on the 
presence of all neurological impairment 
found on examination.

The examiner should describe the nature, 
size and manifestations of any scarring.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

